Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160111                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160111
                                                                    COA: 349062
                                                                    Ingham CC: 18-000054-FC
  AMBER SHAUNAMARIE KOHLS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           p0122
                                                                               Clerk